DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 17 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because there is a lack of descriptive text legends for Figures 2-6 [see 37 CFR 1.83, CFR 1.84 [5(O)], MPEP § 608.02(e)].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 25 is objected to because of the following informality:
Claim 25 recites the limitation “receiving unit” in line 6. For consistency and clarification with “a receiving unit” in line 4 of claim 21, it is recommended to change “receiving unit” in line 6 to “the receiving unit”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmitting unit configured to transmit” and “a receiving unit configured to receive” in claim 21, “a receiving unit configured to receive,” “a decoding unit configured to decode,” and “a transmitting unit configured to transmit” in claim 22, and “a processing unit configured to determine” in claims 27, 36, and 38-39.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,245,498. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 21-39 of the instant application merely broaden the scope of claims 1-9 of 11,245,498.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 21, and 23-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rong et al. US 2018/0199381 A1 (hereinafter referred to as “Rong”).
As to claims 1 and 21, Rong teaches a terminal (¶¶233 and 363; figures 4 and 9) comprising:
a transmitting unit configured to transmit access information of the terminal (¶¶234 and 363; figures 4 and 9);
a receiving unit configured to receive response information of a base station to the access information, wherein the response information includes acknowledgement information of the base station to the access information (¶¶235 and 363; figures 4 and 9),
the transmitting unit further configured to transmit service information after the receiving unit receives the response information to the access information, wherein the service information includes data information (¶¶236 and 363; figures 4 and 9).
As to claim 23, Rong teaches the terminal of claim 21, wherein the access information includes a preamble code (¶234; figure 4).
As to claim 24, Rong teaches the terminal of claim 23, wherein the service information further includes uplink data control information (¶236; figure 4).
As to claim 25, Rong teaches the terminal of claim 23, wherein the transmitting unit is configured to transmit uplink data control information, the receiving unit is configured to receive response information of the base station to the uplink data control information, the response information including acknowledgement information of the base station to the uplink data control information, the transmitting unit is further configured to transmit the service information after receiving unit receives the response information to the uplink data control information (¶¶235-236, 239, and 363; figures 4 and 9).
As to claim 26, Rong teaches the terminal of claim 21, wherein the access information further includes uplink data control information (¶¶234 and 243; figures 3-4).
As to claim 27, Rong teaches the terminal of claim 21, further comprising a processing unit configured to determine a periodic information-receiving window, the receiving unit further configured to receive the response information of the base station to the access information in a first information-receiving window after transmitting the access information of the terminal (¶¶235, 269, and 363; figures 4 and 9).
As to claim 28, Rong teaches the terminal of claim 21, wherein the receiving unit is configured to determine radio resources carrying the response information based on at least one of identification information of the terminal and information on radio resources for transmitting uplink data control information, and to receive the response information of the base station to the access information on the radio resources (¶239).
As to claim 29, Rong teaches the terminal of claim 21, wherein the access information further includes first scheduling information for the service information,
the first scheduling information includes at least one of modulation and coding information for the service information, information on the number of times of retransmissions for the service information, transmission power control information for the service information, signature information for the service information, reference signal information for the service information, and radio resource information for the service information (¶¶209-211; figure 2).
As to claim 30, Rong teaches the terminal of claim 29, wherein the response information further includes modified scheduling information (¶¶202, 230, 235, and 281).
As to claim 31, Rong teaches the terminal of claim 29, wherein the response information further includes second scheduling information (¶¶202, 230, 235, and 281).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong in view of Lei et al. US 2020/0059322 A1 (hereinafter referred to as “Lei”).
As to claim 22, Rong teaches a base station (¶¶233 and 289; figures 4 and 10) comprising:
a receiving unit configured to receive access information of a terminal (¶¶234 and 289; figures 4 and 10);
a transmitting unit configured to transmit response information, wherein the response information includes acknowledgement information of the base station to the access information (¶¶235 and 289; figures 4 and 10),
the receiving unit further configured to receive service information after the transmitting unit transmits the response information, wherein the service information includes data information (¶¶236 and 289; figures 4 and 10).
Although Rong teaches “A base station…of a terminal; a transmitting unit configured to transmit response information, wherein the response…includes data information,” Rong does not explicitly disclose “a decoding unit configured to decode the access information of the user terminal” and “if the decoding unit decodes the access information of the user terminal correctly”.
However, Lei teaches a decoding unit configured to decode the access information of the user terminal (¶¶44, 67-78, and 82; figures 4-5);
a transmitting unit configured to transmit response information if the decoding unit decodes the access information of the user terminal correctly (¶¶44, 67-78, and 82; figures 4-5).

As to claim 32, claim 32 is rejected the same way as claim 23.
As to claim 33, claim 33 is rejected the same way as claim 24.
As to claim 34, claim 34 is rejected the same way as claim 25.
As to claim 35, claim 35 is rejected the same way as claim 26.
As to claim 36, claim 36 is rejected the same way as claim 27.
As to claim 37, claim 37 is rejected the same way as claim 29.
As to claim 38, claim 38 is rejected the same way as claim 30.
As to claim 39, claim 39 is rejected the same way as claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoo US 2010/0215004 A1 “Method for Transmitting Data Using HARQ”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469